Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 1 of 11 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                              Case No.

 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE infringer identified as using IP
 address 75.38.29.60, an individual,

        Defendant.

                                                  /

                  COMPLAINT-ACTION FOR DAMAGES FOR
              PROPERTY RIGHTS INFRINGEMENT AND DEMAND
               FOR JURY TRIAL – INJUNCTIVE RELIEF SOUGHT

        Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this Complaint

 against Defendant, [REDACTED] (“Defendant”), and alleges as follows:

                                       Introduction

        1.      This is a case about the ongoing and wholesale copyright infringement of

 Plaintiff’s motion pictures by Defendant, who is referred to at this point as “John

 Doe.” Plaintiff is aware of Defendant’s identity, but has filed this suit against them

 pseudonymously and will file a motion to permit Defendant to litigate this case

 pseudonymously through discovery.

        2.      Plaintiff is the owner of award winning, critically acclaimed adult motion

 pictures.



                                             1
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 2 of 11 PageID 2




        3.      Strike 3’s motion pictures are distributed through the Blacked, Tushy,

 Vixen, and Blacked Raw adult websites and DVDs. With millions of visitors to its

 websites each month, the brands are famous for re-defining adult content, creating high-

 end, artistic, and performer-inspiring motion pictures produced with a Hollywood style

 budget and quality.

        4.      Defendant is an egregious infringer of Plaintiff's registered copyrights and

 has been documented infringing 61 Works over an extended period of time. Defendant

 has used the BitTorrent protocol to affect this rampant and wholesale copyright

 infringement. Defendant not only has downloaded Plaintiff’s motion pictures, but they

 have also distributed them to others.

        5.      Although Defendant attempted to hide this theft by infringing Plaintiff’s

 content anonymously, a Florida state court order permitted Plaintiff to serve a subpoena

 on their Internet Service Provider (“ISP”), AT&T U-verse (“AT&T”), to discover the

 identity of the subscriber assigned IP address 75.38.29.60, the IP address Defendant used

 to download and share Plaintiff’s works.

        6.      Based on Plaintiff’s investigation of the subscriber and publicly available

 resources, Plaintiff identified Defendant as the true infringer.

                                   Jurisdiction and Venue

        7.      This is a civil action seeking damages under the United States Copyright

 Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

        8.      This Court has subject matter jurisdiction over this action pursuant to 28

 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright



                                               2
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 3 of 11 PageID 3




 actions).

         9.      This Court has personal jurisdiction over Defendant because Defendant

 used an Internet Protocol address (“IP address”) traced to a physical address located

 within this District to commit copyright infringement.            Therefore: (i) Defendant

 committed the tortious conduct alleged in this Complaint in this State; and, (ii) Defendant

 resides in this State and/or; (iii) Defendant has engaged in substantial – and not isolated –

 business activity in this State.

         10.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district

 because: (i) a substantial part of the events or omissions giving rise to the claims occurred

 in this District; and, (ii) the Defendant resides (and therefore can be found) in this District

 and resides in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

 § 1400(a) (venue for copyright cases) because Defendant resides or may be found in this

 District.

                                            Parties

         11.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont

 Hwy, Camden, DE.

         12.     Defendant, [REDACTED], is an individual currently residing at

 [REDACTED], Orlando, FL 32804.

                                    Factual Background

                            Plaintiff’s Award-Winning Copyrights

         13.     Strike 3’s subscription-based websites proudly boast a paid subscriber

 base that is one of the highest of any adult-content sites in the world. Strike 3 also



                                               3
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 4 of 11 PageID 4




 licenses its motion pictures to popular broadcasters and Strike 3’s motion pictures are the

 number one selling adult DVDs in the United States.

        14.     Strike 3’s motion pictures and websites have won numerous awards, such

 as “best cinematography,” “best new studio,” and “adult site of the year.”

        15.     Strike 3’s motion pictures have had positive global impact, leading more

 adult studios to invest in better content, higher pay for performers, and to treat each

 performer with respect and like an artist.

        16.     Unfortunately, Strike 3, like a large number of other makers of motion

 picture and television works, has a major problem with Internet piracy. Often appearing

 among the most infringed popular entertainment content on torrent websites, Strike 3’s

 motion pictures are among the most pirated content in the world.

     Defendant Used the BitTorrent File Distribution Network to Infringe Plaintiff’s

                                         Copyrights

        17.     BitTorrent is a system designed to quickly distribute large files over the

 Internet. Instead of downloading a file, such as a movie, from a single source, BitTorrent

 users are able to connect to the computers of other BitTorrent users in order to

 simultaneously download and upload pieces of the file from and to other users.

        18.     BitTorrent’s popularity stems from the ability of users to directly interact

 with each other to distribute a large file without creating a heavy load on any individual

 source computer and/or network. It enables Plaintiff’s motion pictures, which are often

 filmed in state of the art 4kHD, to be transferred quickly and efficiently.

        19.      To share a movie within the BitTorrent network, a user first uses



                                               4
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 5 of 11 PageID 5




 BitTorrent software to create a .torrent file from the original digital media file. This

 process breaks the original digital media file down into numerous pieces.

         20.     The entire movie file being shared has a hash value (i.e., the “File Hash”).

 A hash value is an alpha-numeric value of a fixed length that uniquely identifies data.

         21.     Hash values are not arbitrarily assigned to data merely for identification

 purposes, but rather are the product of a cryptographic algorithm applied to the data itself.

 As such, while two identical sets of data will produce the same cryptographic hash value,

 any change to the underlying data – no matter how small – will change the cryptographic

 hash value that correlates to it.

         22.     To find and re-assemble the pieces of the digital media file, i.e., to

 download the file using BitTorrent, a user must obtain the .torrent file for the specific file

 that has been broken down into pieces.

         23.     Each .torrent file contains important metadata with respect to the pieces of

 the file. When this data is put into the cryptographic algorithm, it results in a hash value

 called the “Info Hash.”

         24.     The “Info Hash” is the data that the BitTorrent protocol uses to identify

 and locate the other pieces of the desired file (in this case, the desired file is the

 respective file for the infringing motion pictures that are the subject of this action) across

 the BitTorrent network.

         25.     Using the Info Hash in the metadata of a .torrent file, a user may collect all

 the pieces of the digital media file that correlates with the specific .torrent file.

         26.     Once a user downloads all of the pieces of that digital media file from



                                                 5
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 6 of 11 PageID 6




 other BitTorrent users, the digital media file is automatically reassembled into its original

 form, ready for playing.

         27.     Plaintiff has developed, owns, and operates an infringement detection

 system, named “VXN Scan.”

         28.     Using VXN Scan, Plaintiff discovered that Defendant used the BitTorrent

 file network to illegally download and distribute Plaintiff’s copyrighted motion pictures.

         29.     To explain, while Defendant was using the BitTorrent file distribution

 network, VXN Scan established direct TCP/IP connections with Defendant’s IP address.

         30.     VXN Scan downloaded from Defendant one or more pieces of numerous

 digital media files.

         31.     Plaintiff identified these pieces as portions of infringing copies of Strike

 3’s motion pictures.

         32.     To explain, the VXN Scan system first searched for and obtained .torrent

 files claiming to be infringing copies of Plaintiff’s works, and then downloaded complete

 copies of the digital media files that correlate to those .torrent files.

         33.     Plaintiff then compared the completed digital media files to Plaintiff’s

 copyrighted works to determine whether they are infringing copies of one of Plaintiff’s

 copyrighted works.

         34.     The digital media files have been verified to contain a digital copy of a

 motion picture that is identical (or, alternatively, strikingly similar or substantially

 similar) to Plaintiff’s corresponding original copyrighted Works.

         35.     VXN Scan then used the “Info Hash” value, contained within the metadata



                                                 6
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 7 of 11 PageID 7




 of the .torrent file correlated with a digital media file that was determined to be identical

 (or substantially similar) to a copyrighted work, to download a piece (or pieces) of the

 same digital media file from Defendant using the BitTorrent network.

          36.    At no point did VXN Scan upload content to any BitTorrent user. Indeed,

 it is incapable of doing so.

          37.    The VXN Scan captured transactions from Defendant sharing specific

 pieces of 61 digital media files that have been determined to be identical (or substantially

 similar) to a copyrighted work(s) that Plaintiff owns.

          38.    VXN Scan recorded each transaction in a PCAP file.

          39.    VXN Scan recorded multiple transactions in this matter.

          40.    For each work infringed a single transaction is listed on Exhibit A.

          41.    For each transaction listed, Exhibit A sets forth the Universal Time

 Coordinated (UTC) time and date of each transaction, along with (1) the Info Hash value

 obtained from the metadata of the corresponding .torrent file that formed the basis of the

 VXN Scan’s request for data, and (2) the File Hash value of the digital media file itself.

          42.    Exhibit A also sets forth relevant copyright information for each work at

 issue:     the date of publication, the date of registration, and the work’s copyright

 registration number.    In a showing of good faith, Plaintiff has intentionally omitted the

 title of the work from this public filing due to the adult nature of its content but can

 provide a version of Exhibit A containing the works’ titles to the Court or any party upon

 request.

          43.    Thus, Defendant downloaded, copied, and distributed Plaintiff’s Works



                                              7
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 8 of 11 PageID 8




 without authorization.

        44.     Defendant’s infringement was continuous and ongoing.

        45.     Plaintiff owns the copyrights to the Works and the Works have been

 registered with the United States Copyright Office.

        46.     Plaintiff seeks statutory damages, attorneys’ fees, and costs under 17

 U.S.C. § 501 of the United States Copyright Act.

  Discovery Will Likely Show that Defendant is the Individual Who Infringed Plaintiff’s

                                    Copyrighted Works

        47.     Plaintiff’s investigation has determined that Defendant is the person who

 used IP address 75.38.29.60 to infringe on its copyrighted works.

        48.     In response to Plaintiff’s subpoena, the ISP indicated that IP address

 75.38.29.60 was assigned to Defendant at the residence identified in paragraph 12 above

 during at least one date of infringement.

        49.     Defendant lived at the residence identified in paragraph 12 above during

 the period of infringement.

        50.     Plaintiff logged BitTorrent network activity emanating from IP address

 75.38.29.60 involving works other than Plaintiff’s copyrighted works. Collectively, this

 evidence is referred to as the “Additional Evidence.”

        51.     [REDACTED].

        52.     [REDACTED].

        53.     [REDACTED].

        54.     [REDACTED].



                                             8
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 9 of 11 PageID 9




         55.     [REDACTED].

         56.     [REDACTED].

         57.     Based on the foregoing information, Defendant is the most likely person to

 have used BitTorrent in the house from where the infringement emanated. Consequently,

 Defendant is the most likely person to have infringed Plaintiff’s copyrighted works

 through the use of BitTorrent.

                                          COUNT I

                              Direct Copyright Infringement

         58.     The allegations contained in paragraphs 1-57 are hereby re-alleged as if

 fully set forth herein.

         59.     Plaintiff is the owner of the Works, which is an original work of

 authorship.

         60.     Defendant copied and distributed the constituent elements of Plaintiff’s

 Works using the BitTorrent protocol.

         61.     At no point in time did Plaintiff authorize, permit or consent to

 Defendant’s distribution of its Works, expressly or otherwise.

         62.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right

 to:

         (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and

 501;

         (B)     Distribute copies of the Works to the public by sale or other transfer of

 ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;



                                              9
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 10 of 11 PageID 10




         (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and

  501, by showing the Works’ images in any sequence and/or by making the sounds

  accompanying the Works’ audible and transmitting said performance of the work, by

  means of a device or process, to members of the public capable of receiving the display

  (as set forth in 17 U.S.C. § 101’s definitions of “perform” and “publicly” perform); and

         (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and

  501, by showing individual images of the works non-sequentially and transmitting said

  display of the works by means of a device or process to members of the public capable of

  receiving the display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

         63.     Defendant’s infringements were committed “willfully” within the meaning

  of 17 U.S.C. § 504(c)(2).

         WHEREFORE, Plaintiff respectfully requests that the Court:

         (A)     Permanently enjoin Defendant from continuing to infringe Plaintiff’s

  copyrighted Works;

         (B)     Order that Defendant delete and permanently remove the digital media

  files relating to Plaintiff’s Works from each of the computers under Defendant’s

  possession, custody or control;

         (C)     Order that Defendant delete and permanently remove the infringing copies

  of the Works Defendant has on computers under Defendant’s possession, custody or

  control;

         (D)     Award Plaintiff statutory damages per infringed work pursuant to 17

  U.S.C. § 504(a) and (c);



                                               10
Case 6:20-cv-00341-RBD-DCI Document 1 Filed 02/27/20 Page 11 of 11 PageID 11




            (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

  U.S.C. § 505; and

            (F)    Grant Plaintiff any other and further relief this Court deems just and

  proper.



                                DEMAND FOR A JURY TRIAL

            Plaintiff hereby demands a trial by jury on all issues so triable.



  Dated: February 27, 2020                                 Respectfully submitted,

                                                           /s/ Rachel E. Walker______________
                                                           Rachel E. Walker (FL Bar No. 111802)
                                                           SMGQ LAW
                                                           218 NW 24th Street
                                                           Miami, FL 33127
                                                           Tel.: 305-377-1000
                                                           Fax: 855-327-0391
                                                           Email: rwalker@smgqlaw.com

                                                           Attorneys for Plaintiff




                                                  11
